Exhibit 10.2

 

CREDIT AND GUARANTY AGREEMENT

 

dated as of July 28, 2014

 

among

 

MEDICAL DEVELOPERS LLC
as Borrower,

 

CERTAIN SUBSIDIARIES AND AFFILIATES OF MEDICAL DEVELOPERS LLC,
as Guarantors,

 

VARIOUS LENDERS,

 

and

 

Cortland Capital Market Services LLC,
as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

$17,500,000 Senior Secured Credit Facilities

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1

Definitions

1

1.2

Accounting Terms

12

1.3

Interpretation, etc.

12

 

 

 

SECTION 2.

 

TERM LOANS

13

 

 

 

 

2.1

Term Loans

13

2.2

Pro Rata Shares

13

2.3

Use of Proceeds

14

2.4

Evidence of Debt; Register; Lenders’ Books and Records; Term Loan Notes

14

2.5

Interest on Term Loans

14

2.6

Default Interest

15

2.7

Fees

15

2.8

Voluntary Prepayments

15

2.9

Application of Prepayments

15

2.10

General Provisions Regarding Payments

16

2.11

Ratable Sharing

17

2.12

Increased Costs; Capital Adequacy

17

2.13

Taxes; Withholding, etc.

18

 

 

 

SECTION 3.

 

CONDITIONS PRECEDENT

20

 

 

 

 

3.1

Closing Date

20

3.2

Additional Conditions to Credit Extension

22

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

23

 

 

 

 

4.1

Organization; Requisite Power and Authority; Qualification

23

4.2

Due Authorization

23

4.3

No Conflict

23

4.4

Governmental Consents

24

4.5

Binding Obligation

24

4.6

Governmental Regulation

24

4.7

Margin Stock

24

4.8

Solvency

24

4.9

Terrorism Laws and FCPA

24

4.10

Security Interest in Collateral

25

4.11

Other Representations and Warranties

25

4.12

Senior Debt

25

4.13

Historical Financial Statements

25

4.14

No Material Adverse Change

25

4.15

Common Enterprise

26

 

 

 

SECTION 5.

 

AFFIRMATIVE COVENANTS

26

 

 

 

 

5.1

Budget and Other Reports

26

5.2

Existence

26

5.3

Subsidiaries

27

 

i

--------------------------------------------------------------------------------


 

5.4

Use of Proceeds

27

5.5

Post Closing Matters

27

 

 

 

SECTION 6.

 

NEGATIVE COVENANTS

27

 

 

 

 

6.1

Non-Ordinary Course Transactions

27

6.2

Amendments to Certain Agreements

27

6.3

Permitted Activities of Borrower

27

 

 

 

SECTION 7.

 

GUARANTY

28

 

 

 

 

7.1

Guaranty of the Obligations

28

7.2

Contribution by Guarantors

28

7.3

Payment by Guarantors

28

7.4

Liability of Guarantors Absolute

29

7.5

Waivers by Guarantors

30

7.6

Guarantors’ Rights of Subrogation, Contribution, etc.

31

7.7

Subordination of Other Obligations

31

7.8

Continuing Guaranty

32

7.9

Authority of Guarantors or Borrower

32

7.10

Financial Condition of Borrower

32

7.11

Bankruptcy, etc.

32

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT

33

 

 

 

 

8.1

Events of Default

33

 

 

 

SECTION 9.

 

AGENTS

35

 

 

 

 

9.1

Appointment

35

9.2

Delegation of Duties

35

9.3

Exculpatory Provisions

35

9.4

Reliance by Administrative Agent and Collateral Agent

36

9.5

Notice of Default

36

9.6

Non-Reliance on Agents and Other Lenders

36

9.7

Indemnification

37

9.8

Agent in Its Individual Capacity

37

9.9

Successor Administrative Agent or Collateral Agent

37

9.10

Withholding Tax

38

 

 

 

SECTION 10.

 

MISCELLANEOUS

38

 

 

 

 

10.1

Notices

38

10.2

Expenses

38

10.3

Indemnity

39

10.4

Set Off

40

10.5

Amendments and Waivers

40

10.6

Successors and Assigns; Participations

41

10.7

Independence of Covenants

44

10.8

Survival of Representations, Warranties and Agreements

44

10.9

No Waiver; Remedies Cumulative

44

10.10

Marshalling; Payments Set Aside

44

10.11

Severability

44

10.12

Obligations Several; Independent Nature of Lenders’ Rights

45

 

ii

--------------------------------------------------------------------------------


 

10.13

Headings

45

10.14

APPLICABLE LAW

45

10.15

CONSENT TO JURISDICTION

45

10.16

WAIVER OF JURY TRIAL

46

10.17

Confidentiality

46

10.18

Usury Savings Clause

47

10.19

Counterparts

47

10.20

Effectiveness

47

10.21

Patriot Act

47

10.22

Entire Agreement

47

 

iii

--------------------------------------------------------------------------------


 

APPENDICES:

A

Term Loan Commitments

 

B

Notice Addresses

 

 

 

SCHEDULES:

2.3

Purchased Assets

 

4.1

Jurisdictions of Organization and Qualification

 

4.11

Senior Credit Agreement Representations

 

5.5

Post Closing Matters

 

 

 

EXHIBITS:

A

Funding Notice

 

B

Term Loan Note

 

C

Assignment Agreement

 

D

Certificate Regarding Non-bank Status

 

E-1

Closing Date Certificate

 

E-2

Solvency Certificate

 

F

Counterpart Agreement

 

G

Pledge Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of July 28, 2014, is entered into
by and among MEDICAL DEVELOPERS LLC, a Florida limited liability company (the
“Borrower”), certain subsidiaries and affiliates of the Borrower, as Guarantors,
the Lenders party hereto from time to time, Cortland Capital Market Services
LLC, as administrative agent for the Lenders (in such capacity and together with
its successors and assigns in such capacity, the “Administrative Agent”) and
collateral agent for the Administrative Agent and the Lenders (in such capacity
and together with its successors and assigns in such capacity, the “Collateral
Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, Lenders have agreed to extend certain credit facilities to Borrower in
the form of delayed draw term loans in an aggregate principal amount of
$17,500,000, the proceeds of which will be used for the purposes described in
Section 2.3;

 

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of sixty five percent (65%)
of all the voting Capital Stock and one hundred percent (100%) of all the
non-voting Capital Stock of each of its direct Foreign Subsidiaries; and

 

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, each
Guarantor will derive substantial direct and indirect benefit from the making of
the extensions of credit under the Credit Agreement, and the Guarantors have
agreed to guarantee the obligations of Borrower hereunder.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.             DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions.  The following terms used herein,
including in the preamble, recitals, exhibits and schedules hereto, shall have
the following meanings:

 

“21C” means 21st Century Oncology, Inc.

 

“21C Indentures” means, together, the Second Lien Notes Indenture and the
Subordinated Notes Indenture.

 

“21C Notes” means, collectively, the Second Lien Notes and the Subordinated
Notes.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Administrative Agent’s Account” means an account at a bank designated by
Administrative Agent from time to time as the account into which Credit Parties
shall make all payments to Administrative Agent for the benefit of each Agent
and the Lenders under this Agreement and the other Credit Documents.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote five percent (5%) or more of the Securities
having ordinary voting power for the election of directors of such Person, or
(ii) to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise.

 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Agent Fee Letter” means that certain fee letter dated as of the date of this
Agreement, by and between Agent and Borrower, in its original form and as the
same may be amended, modified, restated or replaced from time to time.

 

“Agent Indemnified Parties” as defined in Section 9.7.

 

“Aggregate Amounts Due” as defined in Section 2.11.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Credit and Guaranty Agreement, dated as of July 28, 2014,
as it may be amended, supplemented or otherwise modified from time to time and
any annexes, exhibits, schedules to any of the foregoing.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit C, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, secretary or treasurer, in each case, whose
signatures and incumbency have been certified to Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Beneficiary” means each Agent and Lender.

 

“Blocked Person” as defined in Section 4.9(b).

 

“Borrower” as defined in the preamble hereto.

 

“Budget” means the 13-week statement of projected receipts and disbursements for
the next 13 weeks of 21C and its Domestic Subsidiaries, broken down by week,
including the anticipated uses of the Term Loans for such period delivered by
the Borrower on the Closing Date and thereafter in accordance with
Section 5.1(a).

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in either such state are authorized or required by
law or other Governmental Action to close.

 

2

--------------------------------------------------------------------------------


 

“Capital Contribution” means (A) an equity contribution in Investments or
Holdings or (B) debt incurred by Investments in an amount of no less than
$150,000,000 on or before October 1, 2014 (or October 31, 2014 if Holdings has
obtained committed funding by October 1 and such funding is subject to obtaining
approval under the HSR Act) pursuant to a signed letter of intent reasonably
acceptable to the Lenders dated on or before August 31, 2014; provided, however,
that (x) such Capital Contribution shall not provide for any cash payments due
before the maturity date of the Subordinated Notes and shall not mature before
the maturity date of the Subordinated Notes and (y) any Capital Contribution
comprising debt shall be unsecured, subordinated to the Subordinated Notes, and
shall not be guaranteed by any of the Company or any of its Affiliates or
Subsidiaries.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit D.

 

“Change in Law” means, the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date on which the initial Term Loans are made.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E-1.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) on which a Lien is purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge Agreement and all other instruments,
documents and agreements delivered by Borrower or any of its Subsidiaries
pursuant to this Agreement or any of the other Credit Documents in order to
grant to Collateral Agent, for the benefit of Secured Parties, a Lien on any
property of the Borrower or any other Credit Party as security for the
Obligations.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.3.

 

3

--------------------------------------------------------------------------------


 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Term Loan Notes, if any, the
Collateral Documents, the Agent Fee Letter and all other certificates,
documents, instruments or agreements executed and delivered by a Credit Party
for the benefit of any Agent or any Lender in connection herewith.

 

“Credit Extension” means the making of a Term Loan.

 

“Credit Party” means each Person (other than any Agent or any Lender or any
representative thereof) from time to time party to a Credit Document.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means any interest payable pursuant to Section 2.6.

 

“Dollars” and “$” each mean the lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any state thereof or the District of Columbia.

 

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), (b) any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and which extends credit or
buys loans as one of its businesses, or (c) any other Person (other than a
natural Person) approved by Administrative Agent; provided, neither Holdings nor
any Affiliate of Holdings shall, in any event, be an Eligible Assignee.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or local (or any subdivision of any of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating to (i) public
health and safety, protection of the environment or other environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

4

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to any Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower hereunder
(a) Taxes imposed on such Lender or other recipient’s overall net income
(however denominated), franchise Taxes imposed in lieu thereof and branch
profits Taxes (i) by the United States, (ii) by any other Government Authority
under the laws of which such Lender or other recipient is organized or has its
principal office or, in the case of any Lender, maintains its applicable lending
office or (iii) by any Government Authority as a result of a present or former
connection between such recipient and the jurisdiction of such Government
Authority (other than any such connection arising from such recipient having
executed, delivered become a party to, performed its obligations or received a
payment under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced, any of the Credit Documents, or sold
or assigned an interest in any Term Loan or Credit Document), (b) any
withholding Tax that (i) is imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Term Loan or Term Loan
Commitment at the time it acquires such interest in the Term Loan or Term Loan
Commitment (or designates a new lending office), or (ii) is attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with its obligations under Sections 2.13(e), (f) or (g), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax pursuant to Section 2.13(b) and
(c) any U.S. withholding Tax imposed under FATCA. All references to a Lender in
the preceding sentence shall include any Tax Related Person to the extent a
payment to a Lender is allocable to such Tax Related Person, provided that such
Tax Related Person will be deemed to satisfy the requirements of
Sections 2.13(e), (f) or (g) if it provides the required documents to the Lender
to which it is related.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect as of the date hereof (or any amended or successor version thereof that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code.

 

“FCPA” as defined in Section 4.9.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Guarantor” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

5

--------------------------------------------------------------------------------


 

“Governmental Action” means any act or omission, whether rightful or wrongful,
of any present or future de jure or de facto government or Governmental
Authority.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” means any “Grantor” as defined in the Pledge Agreement.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means each of Holdings and each Subsidiary of Holdings that is an
obligor under the Senior Credit Agreement or the 21C Notes.

 

“Guaranty” means the guaranty of the Obligations by each Guarantor set forth in
Section 7.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Environmental Law or
Governmental Authority or which may or could pose a hazard to the health and
safety of the owners, occupants or any Persons in the vicinity of any Facility
or to the indoor or outdoor environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Holdings” means 21st Century Oncology Holdings, Inc.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such

 

6

--------------------------------------------------------------------------------


 

Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
financing transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); or (ii) any Environmental Claim against or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Holdings or any of its Subsidiaries.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made hereunder by or on account of any obligation of
the Borrower and (b) to the extent not otherwise described in (a), Other Taxes.

 

“Indemnitee” as defined in Section 10.3(a).

 

“Interest Payment Date” means the Term Loan Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investments” means 21st Century Oncology Investments, LLC.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement other than any such Person that ceases to be a party hereto
pursuant to an Assignment Agreement.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets, condition (financial or otherwise) or prospects of (x) Holdings and its
Subsidiaries taken as a whole or (y) the Borrower and its Subsidiaries taken as
a whole; (ii) the ability of any Credit Party to fully and timely perform its
Obligations; (iii) the legality, validity, binding effect, or enforceability
against a Credit Party of a Credit Document to which it is a party; (iv) the
Collateral or Collateral Agent’s Liens (on behalf of itself and the Secured
Parties) on the Collateral or the priority of such Liens; or (v) the rights,
remedies and benefits available to, or conferred upon, any Agent and any Lender
or any Secured Party under any Credit Document.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

7

--------------------------------------------------------------------------------


 

“Non-U.S. Lender” as defined in Section 2.13(e).

 

“Obligations” means all liabilities and obligations of every nature of each
Credit Party and its Subsidiaries from time to time owed to the Agents
(including former Agents), the Lenders or any of them under any Credit Document,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise and whether primary, secondary, direct, indirect,
contingent, fixed or otherwise (including obligations of performance).

 

“Obligee Guarantor” as defined in Section 7.7.

 

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

 

“OFAC Sanctions Programs” means the laws, regulations and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as it has been or shall
thereafter be renewed, extended, amended or replaced, and the list of Specially
Designated Nationals and Blocked Persons administered by OFAC, as such list may
be amended from time to time.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
registration, intangible, recording, filing, transfer, documentary, excise or
property or similar Taxes arising from any payment made hereunder or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect to
or in connection with, any Credit Document.

 

“Participant” as defined in Section 10.6(h).

 

“Participant Register” as defined in Section 10.6(h).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001).

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

8

--------------------------------------------------------------------------------


 

“Pledge Agreement” means the Pledge Agreement to be executed by Borrower and MD
International Investments, LLC substantially in the form of Exhibit G, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to Borrower, Administrative Agent and each
Lender.

 

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders; provided that, with respect to credit extensions
by and payments to (i) Lenders having Tranche A Term Loan Commitments and/or
Tranche A Term Loans only, Pro Rata Share means, the percentage obtained by
dividing (a) the Tranche A Term Loan Exposure of that Lender, by (b) the
aggregate Tranche A Term Loan Exposure of all Lenders and (ii) Lenders having
Tranche B Term Loan Commitments and/or Tranche B Term Loans only, Pro Rata Share
means, the percentage obtained by dividing (a) the Tranche B Term Loan Exposure
of that Lender by (b) the aggregate Tranche B Term Loan Exposure of all Lenders.

 

“Recapitalization Agreement” means the recapitalization support agreement
entered into as of July 28, 2014 by and among (i) Investments, Holdings, 21C and
each of their direct and indirect wholly owned subsidiaries that are obligors
under the Senior Credit Agreement or the 21C Notes (collectively with
Investments, Holdings and 21C, the “Company”), (ii) certain of the holders of,
or the investment advisor or manager to a beneficial or legal holder or holders
of certain indebtedness of the Company incurred under the Subordinated Notes
Indenture and (iii) Vestar Capital Partners V, L.P., Vestar Capital Partners
V-A, L.P., Vestar Executive V, L.P., Vestar Holdings V, L.P., Vestar/Radiation
Therapy Investments, LLC, and any investment fund affiliated with Vestar Capital
Partners V, L.P. that now owns or subsequently acquires equity interests in
Investments (collectively, “Vestar”).

 

“Register” as defined in Section 2.4(b).

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than fifty percent (50%) of the aggregate Term
Loan Exposure of all Lenders.

 

“Second Lien Notes” means the 8 7/8% Senior Secured Second Lien Notes due 2017
of 21C issued under the Second Lien Notes Indenture.

 

“Second Lien Notes Indenture” means that certain Indenture (as amended to date,
and as it may hereafter be amended, supplemented or modified from time to time),
for the Second Lien Notes, dated as of May 10, 2012, among 21C, the guarantors
party thereto and Wilmington Trust, National Association.

 

9

--------------------------------------------------------------------------------


 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent and the Lenders.

 

“Senior Credit Agreement” means that certain credit agreement, dated as of
May 10, 2012 (as amended to date, and as it may hereafter be amended,
supplemented or modified from time to time), by and among 21C, as borrower,
Holdings, Wells Fargo Bank National Association, as administrative agent,
collateral agent, issuing bank and as swingline lender, the other agents party
thereto and the lenders party thereto.

 

“Solvency Certificate” means a Solvency Certificate of the chief executive
officer of the Borrower substantially in the form of Exhibit E-2.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets; (b) such Person’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date; and (c) such Person has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise)
(assuming for purposes of this clause (c) that the transactions contemplated by
the Recapitalization Agreement shall be consummated or that the Term Loans are
extended or otherwise refinanced); and (ii) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, (i) the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5) and
(ii) “present fair salable value” shall mean, with respect to a Person, the
amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of such Person and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

“Subordinated Notes” means the 9 7/8% Senior Subordinated Notes due 2017 of 21C
issued under the Subordinated Notes Indenture.

 

“Subordinated Notes Indenture” means that certain Indenture (as amended to date,
and as it may hereafter be amended, supplemented or modified from time to time),
for the Subordinated Notes, dated as of April 20, 2010, among 21C, the
guarantors party thereto and Wilmington Trust, National Association.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
the accounts of which would be consolidated with those of such Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, limited liability company, association, joint venture
or other business entity of which more than fifty percent (50%) of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.  Unless the context otherwise requires,
when used in this Agreement, the term “Subsidiary” shall refer to a Subsidiary
of Borrower.

 

10

--------------------------------------------------------------------------------


 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by any
Governmental Authority, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, and any interest, penalties or additional amounts thereon.

 

“Tax Related Person” means, in the case of a Lender that is treated as fiscally
transparent for income tax purposes (including, without limitation, partnership,
simple or complex trust, grantor trust, or S corporation), a direct or indirect
beneficial owner in such Lender who is taxable on an allocable share of income
of the Lender.

 

“Term Loan” means a Tranche A Term Loan and/or a Tranche B Term Loan.

 

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate.

 

“Term Loan Commitment Period” means the period from the Closing Date to the Term
Loan Commitment Termination Date.

 

“Term Loan Commitment Termination Date” means the earliest to occur of
(i) October 31, 2014 and (ii) the date of the termination of the Term Loan
Commitments pursuant to Section 8.1.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the sum of (i) outstanding principal amount of the Term Loans of
such Lender and (ii) the Term Loan Commitments of such Lender.

 

“Term Loan Maturity Date” means the earlier of (i) November 15, 2014 and
(ii) the date that all Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

 

“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Terrorism Laws”  means any laws relating to terrorism or money laundering,
including, without limitation, (i) the Money Laundering Control Act of 1986
(i.e., 18 U.S.C. §§ 1956 and 1957), (ii) the Bank Secrecy Act, as amended by the
Patriot Act, (iii) the laws, regulations and Executive Orders administered by
OFAC, (iv) the Comprehensive Iran Sanctions, Accountability, and Divestment Act,
as amended, and any related executive orders and regulations, (v) any law
prohibiting or directed against terrorist activities or the financing of
terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B) or (vi) any similar
laws enacted in the United States or any other jurisdictions in which the
parties to this agreement operate, as any of the foregoing laws may from time to
time be amended, renewed, extended or replaced and all other present and future
legal requirements of any Governmental Authority governing, addressing, relating
to, or attempting to eliminate, terrorist acts and acts of war and any
regulations promulgated pursuant thereto.

 

“Tranche A Term Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.1(a).

 

“Tranche A Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund any Tranche A Term Loan and “Tranche A Term Loan Commitments”
means such

 

11

--------------------------------------------------------------------------------


 

commitments of all Lenders in the aggregate.  The amount of each Lender’s
Tranche A Term Loan Commitment, if any, is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof.  The aggregate amount of the Tranche A Term
Loan Commitments as of the Closing Date is $8,500,000.

 

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the sum of (i) outstanding principal amount of the Tranche A
Term Loans of such Lender and (ii) the Tranche A Term Loan Commitments of such
Lender.

 

“Tranche B Term Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.1(b).

 

“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund any Tranche B Term Loan and “Tranche B Term Loan Commitments”
means such commitments of all Lenders in the aggregate.  The amount of each
Lender’s Tranche B Term Loan Commitment, if any, is set forth on Appendix A or
in the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof.  The aggregate amount of the
Tranche B Term Loan Commitments as of the Closing Date is $9,000,000.

 

“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the sum of (i) outstanding principal amount of the Tranche B
Term Loans of such Lender and (ii) the Tranche B Term Loan Commitments of such
Lender.

 

“Transactions” means the Equity Contribution, the borrowing of the initial Term
Loans on the Closing Date and the payment of fees and expenses in connection
therewith.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

1.2                               Accounting Terms.  Except as otherwise
expressly provided herein, all accounting terms not otherwise defined herein
shall have the meanings assigned to them in conformity with GAAP.

 

1.3                               Interpretation, etc.  Any of the terms defined
herein may, unless the context otherwise requires, be used in the singular or
the plural, depending on the reference.  References herein to any Section,
Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a Schedule or
an Exhibit, as the case may be, hereof unless otherwise specifically provided. 
The use herein of the word “include” or “including,” when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not no limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.  Unless otherwise indicated, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth
herein).  Reference to a Credit Party’s “knowledge” or similar concept means
actual knowledge of an Authorized Officer, or knowledge that an Authorized
Officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.

 

12

--------------------------------------------------------------------------------


 

SECTION 2.                        TERM LOANS

 

2.1                               Term Loans.

 

(a)                           Tranche A Term Loan Commitments.  During the Term
Loan Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make Tranche A Term Loans to Borrower in an aggregate amount
up to but not exceeding such Lender’s Tranche A Term Loan Commitment.  Any
amount borrowed under this Section 2.1(a) and subsequently repaid or prepaid may
not be reborrowed.  All amounts owed hereunder with respect to the Tranche A
Term Loans shall be paid in full no later than the Term Loan Maturity Date. 
Each Lender’s Tranche A Term Loan Commitment shall expire on the Term Loan
Commitment Termination Date and shall be reduced by the amount of Tranche A Term
Loans made by such Lender on each Credit Date.

 

(b)                           Tranche B Term Loan Commitments.  During the Term
Loan Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make Tranche B Term Loans to Borrower in an aggregate amount
up to but not exceeding such Lender’s Tranche B Term Loan Commitment.  Any
amount borrowed under this Section 2.1(b) and subsequently repaid or prepaid may
not be reborrowed.  All amounts owed hereunder with respect to the Tranche B
Term Loans shall be paid in full no later than the Term Loan Maturity Date. 
Each Lender’s Tranche B Term Loan Commitment shall expire on the Term Loan
Commitment Termination Date and shall be reduced by the amount of Tranche B Term
Loans made by such Lender on each Credit Date.

 

(c)                            Term Loan Mechanics

 

(i)                                           Term Loans shall be made in an
aggregate minimum amount of $2,000,000 and integral multiples of $500,000 in
excess of that amount.

 

(ii)                                        Whenever Borrower desires that
Lenders make Term Loans, Borrower shall deliver to Administrative Agent a fully
executed and delivered Funding Notice no later than 2:00 p.m. (New York City
time) at least one Business Day in advance of the proposed Credit Date (or such
shorter time as is agreed to by the Administrative Agent). Each Funding Notice
shall be made in writing and shall be irrevocable and Borrower shall be bound to
make a borrowing in accordance therewith.

 

(iii)                                     Notice of receipt of each Funding
Notice together with the amount of each Lender’s Pro Rata Share thereof, if any,
shall be provided by Administrative Agent to each applicable Lender by email
with reasonable promptness.

 

(iv)                                    Subject to the terms and conditions of
this Agreement and the other Credit Documents, each Lender shall make the amount
of its Term Loan available to Administrative Agent not later than 12:00 p.m.
(New York City time) on the applicable Credit Date by wire transfer of same day
funds in Dollars, at the Principal Office designated by Administrative Agent. 
To the extent received by Administrative Agent, Administrative Agent shall make
the proceeds of such Term Loans available to Borrower on the applicable Credit
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Term Loans received by Administrative Agent from Lenders to be credited
to or for the account of Borrower as specified in the applicable Funding Notice.

 

2.2                               Pro Rata Shares.  All Tranche A Term Loans and
Tranche B Term Loans shall be made by the applicable Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being

 

13

--------------------------------------------------------------------------------


 

understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Term Loan requested hereunder
nor shall any Term Loan Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Term Loan requested hereunder.

 

2.3                               Use of Proceeds.  The proceeds of the Tranche
A Loans shall be applied by Borrower for working capital and general corporate
purposes of the Credit Parties in accordance with the Budget.  The proceeds of
the Tranche B Loans shall be applied by Borrower to fund the purchase of assets
used or useful in the business of Holdings and its Subsidiaries as set forth on
Schedule 2.3.

 

2.4                               Evidence of Debt; Register; Lenders’ Books and
Records; Term Loan Notes.

 

(a)                          Lenders’ Evidence of Debt.  Each Lender shall
maintain on its internal records an account or accounts evidencing the
Obligations of Borrower to such Lender, including the amounts of the Term Loans
made by it and each repayment and prepayment in respect thereof.  Any such
recordation shall be conclusive and binding on Borrower, absent manifest error;
provided, that the failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Term Loan Commitments or Borrower’s
Obligations in respect of any applicable Term Loans; and provided further, in
the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.

 

(b)                          Register.  Administrative Agent shall maintain at
its Principal Office a register for the recordation of the names and addresses
of Lenders and the Term Loan Commitments and Term Loans of each Lender from time
to time (the “Register”).  The Register shall be available for inspection by
Borrower, and a redacted version of the Register showing the entries with
respect to any Lender shall be available for inspection by such Lender, at any
reasonable time and from time to time upon reasonable prior notice. 
Administrative Agent shall record in the Register the Term Loan Commitments and
the Term Loans (including stated interest), and each repayment or prepayment in
respect of the principal amount of the Term Loans, and any such recordation
shall be conclusive and binding on the Borrower and each Lender, absent manifest
error.

 

(c)                           Term Loan Notes.  If so requested by any Lender by
written notice to Borrower (with a copy to Administrative Agent) at least two
(2) Business Days prior to the Closing Date, or at any time thereafter, Borrower
shall execute and deliver to such Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) on the Closing Date (or, if such notice is delivered
after the Closing Date, promptly after Borrower’s receipt of such notice) a Term
Loan Note or Term Loan Notes to evidence such Lender’s Term Loans to such
Borrower.

 

2.5                               Interest on Term Loans.

 

(a)                          Except as otherwise set forth herein, Term Loans
shall bear interest on the unpaid principal amount thereof from the date made
through repayment (whether by acceleration or otherwise) at a rate per annum
equal to fourteen percent (14.0%).

 

(b)                          Interest payable pursuant to Section 2.5(a) shall
be computed on the basis of a 360 day year for the actual number of days elapsed
in the period during which it accrues.  In computing interest on any Term Loan,
the date of the making of such Term Loan shall be included, and the date of
payment of such Term Loan shall be excluded.

 

14

--------------------------------------------------------------------------------


 

(c)                           Except as otherwise set forth herein, interest on
each Term Loan shall be payable in arrears (i) upon any prepayment of that Term
Loan, whether voluntary or otherwise, to the extent accrued on the amount being
prepaid and (ii) on the Interest Payment Date.

 

2.6                               Default Interest.  Upon the occurrence and
during the continuance of an Event of Default, the principal amount of all Term
Loans outstanding and, to the extent permitted by applicable law, any interest
payments on the Term Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws, whether or not
allowed in such a proceeding) payable on demand (or, in the absence of demand,
on the last Business Day of each calendar month) at a rate that is four percent
(4.0%) per annum in excess of the interest rate otherwise payable hereunder with
respect to the Term Loans.  Payment or acceptance of the increased rates of
interest provided for in this Section 2.6 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.

 

2.7                               Fees.

 

(a)                          On the Term Loan Maturity Date (including as a
result of acceleration (including upon the occurrence of any Event of Default
described in Section 8.1(f) or 8.1(g))), the Borrower will pay the
Administrative Agent, for the ratable benefit of the Lenders, a fee equal to
$1,750,000 (or $875,000 if Holdings obtains the Capital Contribution).

 

(b)                          In addition to the foregoing fee, the Borrower
agrees to pay to Agents such other fees in the amounts and at the times set
forth in the Agent Fee Letter.

 

2.8                               Voluntary Prepayments.  Any time and from time
to time the Borrower may prepay any Term Loans on any Business Day in whole or
in part, in an aggregate minimum amount of $500,000 and integral multiples of
$100,000 in excess of that amount.  All such prepayments shall be made upon not
less than one Business Day’s prior written notice in form acceptable to the
Administrative Agent (each, a “Prepayment Notice”), in each case given by
Borrower to Administrative Agent by 12:00 p.m. (New York City time) on the date
required (and Administrative Agent will promptly transmit a copy of such
Prepayment Notice by telefacsimile or email to each Lender).  Upon the giving of
any such notice, the principal amount of the Term Loans specified in such notice
shall become due and payable on the prepayment date specified therein.  Any such
voluntary prepayment shall be applied as specified in Section 2.9 and shall be
made together with all amounts owing in accordance with Section 2.2.

 

2.9                               Application of Prepayments.

 

(a)                          Application of All Prepayments.  Any prepayment of
any Term Loan pursuant to Section 2.8 shall be applied as follows:

 

first, to the payment of all expenses and fees of the Agents and the Lenders
hereunder to the full extent thereof;

 

second, to the payment of any accrued interest thereon at the Default Rate, if
any;

 

third, to the payment of any accrued interest thereon (other than that
calculated at the Default Rate and paid in clause “second” above); and

 

fourth, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof).

 

15

--------------------------------------------------------------------------------


 

With respect to any prepayment, the Administrative Agent shall determine the
amounts to be allocated hereunder.  Determinations by the Administrative Agent
hereunder shall be deemed conclusive and binding on the Borrower and Lenders
absent manifest error.

 

2.10                        General Provisions Regarding Payments.

 

(a)                     All payments by the Borrower of principal, interest,
fees and other Obligations shall be made in Dollars in same day funds, without,
recoupment, setoff, counterclaim or other defense free of any restriction or
condition, and delivered to Administrative Agent not later than 12:00 p.m.
(New York City time) on the date due, to Administrative Agent’s Account for the
account of the Agents and the ratable account of the Lenders, as applicable;
funds received by Administrative Agent after 12:00 p.m. (New York City time) on
such due date may be deemed to have been paid by the Borrower on the next
Business Day.

 

(b)                     All payments in respect of the principal amount of any
Term Loan shall be accompanied by payment of accrued interest on the principal
amount being repaid or prepaid.

 

(c)                      Administrative Agent shall promptly distribute to each
Lender at such address or to such account as such Lender shall indicate in
writing to Administrative Agent, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
in each case, to the extent received by Administrative Agent.

 

(d)                     Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of the payment of interest hereunder or of the commitment
fees hereunder.

 

(e)                      Administrative Agent may deem any payment by or on
behalf of the Borrower hereunder that is not made in same day funds prior to
12:00 p.m.  (New York City time) to be a non-conforming payment.  Any such
payment may, at the election of the Administrative Agent, be deemed to have not
been received by Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day.  Interest
fees shall continue to accrue on any principal as to which a non-conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next succeeding applicable
Business Day) at the Default Rate determined pursuant to Section 2.6 from the
date such amount was due and payable until the date such amount is paid in full.

 

(f)                       If an Event of Default shall have occurred and not
otherwise been waived and the maturity of the Obligations shall have been
accelerated pursuant to Section 8.1 all payments or proceeds received by Agents
hereunder in respect of any of the Obligations shall be applied first, to pay
any costs and expenses then due to any Agent in connection with the foreclosure
or realization upon, the disposal, storage, maintenance or otherwise dealing
with any of, the Collateral or otherwise, and indemnities and other amounts then
due to any Agent under the Credit Documents until paid in full, second, to pay
any costs, expenses, indemnities, fees or premiums then due to Administrative
Agent under the Credit Documents until paid in full, third, ratably to pay any
expenses or indemnities then due to any of the Lenders under the Credit
Documents, until paid in full, fourth, ratably to pay interest due in respect of
the Term Loan until paid in full, fifth, ratably to pay the principal amount of
all Term Loans then outstanding until paid in full, and sixth, to pay ratably
any other Obligations then due and payable.

 

16

--------------------------------------------------------------------------------


 

2.11                        Ratable Sharing.  Lenders hereby agree among
themselves that, except as otherwise provided in the Collateral Documents with
respect to amounts realized from the exercise of rights with respect to Liens on
the Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Term Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, that
if all or part of such proportionately greater payment received by such
purchasing Lender is thereafter recovered from such Lender upon the bankruptcy
or reorganization of Borrower or otherwise, those purchases to that extent shall
be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest.  The Borrower expressly consent to the foregoing arrangement
and agrees that any holder of a participation so purchased may exercise any and
all rights of banker’s lien, set off or counterclaim with respect to any and all
monies owing by the Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder.

 

2.12                        Increased Costs; Capital Adequacy.

 

(a)                     Compensation For Increased Costs and Taxes.  Subject to
the provisions of Section 2.13 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any Change in Law, or any determination of a court
or Governmental Authority that becomes effective after the date hereof, or
compliance by such Lender with any guideline, request or directive issued or
made after the date hereof by any central bank or other governmental or
quasi-Governmental Authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Indemnified Taxes or Taxes described in clauses (a)(iii),
(b) and (c) of the definition of Excluded Taxes) with respect to this Agreement
or any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to such Lender (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender or
(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder; and the result of any of the foregoing is to increase the cost to
such Lender of agreeing to make, making or maintaining Term Loans hereunder or
to reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, the Borrower shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder.  Such Lender shall deliver to Borrower (with a copy to

 

17

--------------------------------------------------------------------------------


 

Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.12(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

(b)                     Capital Adequacy Adjustment.  In the event that any
Lender shall have determined that the adoption, effectiveness, phase in or
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any Change in Law, or
compliance by any Lender (or its applicable lending office) with any guideline,
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority, central bank or comparable agency,
has or would have the effect of reducing the rate of return on the capital of
such Lender or any corporation controlling such Lender as a consequence of, or
with reference to, such Lender’s Term Loans, or participations therein or other
obligations hereunder with respect to the Term Loans to a level below that which
such Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five Business
Days after receipt by Borrower from such Lender of the statement referred to in
the next sentence, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction.  Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.12(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

2.13                        Taxes; Withholding, etc.

 

(a)                     Payments to Be Free and Clear.  All sums payable by any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax.

 

(b)                     Withholding of Taxes.  If any Withholding Agent is
required by law to make any deduction, withholding or payment on account of any
Tax from any sum paid or payable under any of the Credit Documents: (i) Borrower
shall notify Administrative Agent if it becomes aware of any such requirement or
any change in any such requirement promptly after Borrower becomes aware of it;
(ii) the applicable Withholding Agent shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law; (iii) if such
Tax is an Indemnified Tax, the sum payable by such Credit Party in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of such
deduction, withholding or payment, Administrative Agent or such Lender, as the
case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) as soon as practicable after making any such deduction, withholding or
payment of any Tax which is required by clause (i) above to be paid, Borrower
shall deliver to Administrative Agent evidence satisfactory to Administrative
Agent of such payment and of the remittance thereof to the relevant taxing or
other authority.

 

(c)                      Other Taxes.  In addition, the Credit Parties shall pay
all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law.  The Credit Parties shall, upon request of the Administrative
Agent, deliver to Administrative Agent official receipts or other evidence of
such payment reasonably satisfactory to Administrative Agent in respect of any
Taxes or Other Taxes payable hereunder promptly after payment of such Taxes or
Other Taxes.

 

18

--------------------------------------------------------------------------------


 

(d)                     Indemnification.  Without duplication of
Section 2.13(b), the Credit Parties shall indemnify each Agent and each Lender,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Agent or such Lender or their respective Tax Related Persons, as the case may be
(or required to be withheld or deducted from a payment to such Person), relating
to, arising out of, or in connection with any Credit Document or any payment or
transaction contemplated hereby or thereby, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
and all reasonable costs and expenses arising therefrom or with respect thereto
or incurred in enforcing the provisions of this Section 2.13.  A certificate
from the relevant Lender or Agent, setting forth in reasonable detail the basis
and calculation of such Taxes shall be conclusive, absent manifest error.

 

(e)                      Evidence of Exemption From U.S.  Withholding Tax. Each
Lender that is not a “United States person” (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax
purposes (a “Non-U.S. Lender”) shall deliver to Administrative Agent for its own
account and for transmission to Borrower, on or prior to the Closing Date (in
the case of each Lender listed on the signature pages hereof on the Closing
Date) or on or prior to the date of the Assignment Agreement pursuant to which
it becomes a Lender (in the case of each other Lender), and at such other times
as may be necessary in the determination of Borrower or Administrative Agent
(each in the reasonable exercise of its discretion), (i) two original copies of
Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8IMY or W-8ECI (or any
successor forms), properly completed and duly executed by such Lender, together
with any applicable attachments (including, if such Lender is not the beneficial
owner and such beneficial owner(s) would be described by clause (ii) below if it
were a Lender, a certificate substantially similar to the Certificate Regarding
Non-Bank Status from such beneficial owner), and such other documentation
required under the Internal Revenue Code and reasonably requested by
Administrative Agent or Borrower to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Credit Documents or is subject to deduction or withholding at a
reduced rate, or (ii) if such Lender is not a “bank” or other Person described
in Section 881(c)(3) of the Internal Revenue Code and cannot deliver Internal
Revenue Service Form W-8ECI pursuant to clause (i) above, a Certificate
Regarding Non-Bank Status together with two original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor form), properly completed and
duly executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Administrative Agent or
Borrower to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Credit Documents.  Each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.13(e) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for its own account and for
transmission to Borrower two new original copies of Internal Revenue Service
Form W-8BEN, W-8BEN-E, W-8IMY or W-8ECI, or a Certificate Regarding Non-Bank
Status and two original copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form), as the case may be, properly completed and
duly executed by such Lender, together with any applicable attachments, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Administrative Agent or Borrower to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Credit Documents or
is subject to deduction or withholding at a reduced rate, or notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence.  Nothing in this Section 2.13 shall be

 

19

--------------------------------------------------------------------------------


 

construed to require a Lender, Agent or Participant to provide any forms or
documentation that it is not legally entitled to provide.

 

(f)                       Each of the Administrative Agent and any Lender that
is not a Non-U.S. Lender shall deliver to Administrative Agent for its own
account and for transmission to Borrower (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
an Administrative Agent or a Lender under this Agreement (and from time to time
thereafter as prescribed by applicable law or upon the request of Administrative
Agent or Borrower), duly executed and properly completed copies of Internal
Revenue Service Form W-9 certifying that such Administrative Agent or Lender is
entitled to an exemption from U.S. backup withholding tax.

 

(g)                      Each Lender shall deliver to Administrative Agent for
its own account and for transmission to Borrower, upon its reasonable request,
such other tax forms or other documents as shall be prescribed by applicable law
and such additional documentation reasonably requested by Administrative Agent
or Borrower as may be necessary for such Person to comply with its obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
payments under this Agreement and the Credit Documents to such Lender or to
demonstrate, where applicable, that payments under this Agreement and the Credit
Documents to such Lender are exempt from application of the U.S. withholding tax
imposed pursuant to FATCA. Solely for purposes of this subsection (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)                     If the Lender determines, in its sole discretion, that
it has received a refund of or credit against any Taxes with respect to which
Borrower has paid additional amounts pursuant to this Section 2.13 it shall pay
over such refund or credit to Borrower (but only to the extent of amounts paid
by Borrower under this Section 2.13), net of all out-of-pocket expenses of the
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit). Borrower, upon
the request of such Lender, shall repay to such Lender the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the Lender be
required to pay any amount to Borrower pursuant to this paragraph (h) the
payment of which would place the Lender in a less favorable net after-Tax
position than the Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any Lender to make available its Tax returns (or any other
information that it deems confidential or proprietary) to Borrower or any other
Person.

 

(i)                         Each Lender agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify
Administrative Agent and Borrower in writing of its legal inability to do so.

 

SECTION 3.            CONDITIONS PRECEDENT

 

3.1                               Closing Date.  The obligation of each Lender
to make a Term Loan on the Closing Date is subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions on or before
the Closing Date:

 

(a)                     Credit Documents.  Administrative Agent and the Lenders
shall each have received copies of each of the following Credit Documents
originally executed and delivered by each

 

20

--------------------------------------------------------------------------------


 

applicable Credit Party, with the originals of each such Credit Document being
delivered to Administrative Agent: (i) this Agreement, (ii) if requested by any
Lender, a Term Loan Note for such Lender, (iii) the Agent Fee Letter, and
(iv) the Pledge Agreement.

 

(b)                     Organizational Documents; Incumbency; Tax Forms. 
Administrative Agent and each Lender shall have received (i) a copy of each
Organizational Document of each Credit Party, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Closing Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate from the applicable Governmental
Authority of each Credit Party’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Closing Date; (v)  a completed and executed IRS Form W-9 or other applicable
tax form for the Borrower; and (vi) such other documents as Administrative Agent
may reasonably request.

 

(c)                      Budget.  Houlihan Lokey, Inc. shall have received from
Holdings the initial Budget.

 

(d)                     Opinions of Counsel to Credit Parties.  Lenders and
their respective counsel shall have received originally executed copies of the
favorable written opinions of Kirkland & Ellis, LLP, counsel for Credit Parties,
and Holland & Knight, Florida counsel to the Credit Parties, each dated as of
the Closing Date and covering such matters as Administrative Agent or the
Lenders may reasonably request and otherwise in form and substance reasonably
satisfactory to Administrative Agent and the Lenders (and each Credit Party
hereby instructs such counsel to deliver such opinions to Agents and Lenders).

 

(e)                      Solvency Certificate.  On the Closing Date,
Administrative Agent and each Lender shall have received a Solvency Certificate
from the Borrower dated as of the Closing Date and addressed to Administrative
Agent and Lenders, and in form, scope and substance satisfactory to
Administrative Agent and the Lenders, with appropriate attachments and
demonstrating that after giving effect to the Credit Extensions to be made on
the Closing Date, Borrower and its Subsidiaries on a consolidated basis are and
will be Solvent.

 

(f)                       Closing Date Certificate.  The Borrower shall have
delivered to Administrative Agent and each Lender an originally executed Closing
Date Certificate, together with all attachments thereto.

 

(g)                      Completion of Proceedings.  All partnership, corporate
and other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by the Lenders and their counsel shall be satisfactory in form and
substance to the Lenders and such counsel, and the Lenders, and such counsel
shall have received all such counterpart originals or certified copies of such
documents as the Lenders may reasonably request.

 

(h)                     Background Checks.  The Lenders or Administrative Agent
shall have performed customary individual background checks, including customary
Patriot Act searches and OFAC searches, at the discretion of Administrative
Agent and the Lenders, the results of which are

 

21

--------------------------------------------------------------------------------


 

satisfactory to Administrative Agent and Lenders.  Administrative Agent and each
of the Lenders shall have received, at their discretion, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, Terrorism Laws and the Patriot Act, not less than two (2) Business
Days prior to the Closing Date.

 

(i)                         Funds Flow.  The Administrative Agent and each
Lender shall have received prior to the Closing Date a funds flow memorandum, in
form and substance reasonably satisfactory to it.

 

(j)                        Recapitalization Support Agreement.  The
Administrative Agent and each Lender shall have received a fully executed copy
of the Recapitalization Agreement.

 

(k)                     Senior Debt.  The Lenders shall be satisfied that the
Guaranty by each Guarantor of the Term Loans and the Guaranteed Obligations of
each Guarantor constitute Senior Debt (as defined in the Subordinated Notes
Indenture) in the case of the Company (as defined in the Subordinated Notes
Indenture), and Guarantor Senior Debt (as defined in the Subordinated Notes
Indenture), in the case of each Guarantor (as defined in the Subordinated Notes
Indenture), and the Administrative Agent and the Lenders shall have received an
officers’ certificate of 21C to the effect that the incurrence of the Guaranties
under this Agreement on the Closing Date does not violate the Subordinated Notes
Indenture.

 

(l)                         Financial Statements.  Each of the Lenders and the
Administrative Agent shall have received from Borrower (i) the audited combined
special purpose financial statements of the operating entities of Medical
Developers, LLC, for the years ended December 31, 2012 and December 31, 2013,
consisting of balance sheets and the related statements of income, stockholders’
equity and cash flows for such years, and (ii) for the interim period from
December 31, 2013 to the Closing Date, internally prepared, unaudited combined
special purpose financial statements of the operating entities of Medical
Developers, LLC, consisting of a balance sheet and the related statements of
income, stockholders’ equity and cash flows for each monthly period through May,
2014 in the case of clauses (i) and (ii), certified by the treasurer of Borrower
that they fairly present, in all material respects, the financial condition of
the operating entities of Medical Developers, LLC as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject, if applicable, to changes resulting from audit and normal year-end
adjustments.

 

3.2                               Additional Conditions to Credit Extension.

 

(a)                     Additional Conditions Precedent.  The obligation of each
Lender to make any Term Loan on the Closing Date or any other Credit Date is
subject to the satisfaction, or waiver in accordance with Section 10.5, of the
following additional conditions precedent:

 

(i)                                          Administrative Agent shall have
received a fully executed and delivered Funding Notice;

 

(ii)                                       as of the Closing Date or such Credit
Date, as applicable, the representations and warranties contained herein and in
the other Credit Documents shall be true and correct in all material respects
(except such representations and warranties that by their terms are qualified by
materiality, which representations and warranties shall be true and correct in
all respects) on and as of that Credit Date to the same extent as though made on
and as of that date (or to the extent such representations and warranties
specifically relate to an earlier date on and as of such earlier date);

 

22

--------------------------------------------------------------------------------


 

(iii)                               as of the Closing Date or such Credit Date,
no event shall have occurred and be continuing or would result from the
consummation of the Credit Extension that would constitute an Event of Default
or a Default;

 

(iv)                              the Administrative Agent and the Lenders shall
have received evidence satisfactory to the Lenders that the Recapitalization
Agreement continues to be in full force and effect; and

 

(v)                                 the amendment of the corporate
organizational documents of Investments to provide that Investments cannot
commence the Chapter 11 Cases (as defined in the Recapitalization Agreement) or
cause either or both of Holdings and 21C or any of 21C’s direct or indirect
subsidiaries (other than the Subsidiaries of 21C East Florida, LLC) to commence
the Chapter 11 Cases without the votes of the Independent Manager (as defined in
the Recapitalization Agreement) and the Chief Executive Officer (as defined in
the Recapitalization Agreement) in support of such action.

 

Any Agent or Requisite Lenders shall be entitled, but not obligated, to request
and receive, prior to the making of the Term Loan, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.

 

(b)                     Funding Notice.  The Funding Notice shall be executed by
an Authorized Officer in a writing delivered to Administrative Agent.

 

SECTION 4.             REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make the Term
Loans to be made hereby, each Credit Party represents and warrants to each
Lender, on the Closing Date and every other Credit Date, that the following
statements are true and correct:

 

4.1                               Organization; Requisite Power and Authority;
Qualification.  Each Credit Party (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby and, in the case of the
Borrower, to make the borrowings hereunder, and (c) is qualified to do business
and in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations except where failure
to do so would not result in a Material Adverse Effect.

 

4.2                               Due Authorization.  The execution, delivery
and performance of the Credit Documents have been duly authorized by all
necessary action on the part of each Credit Party that is a party thereto.

 

4.3                               No Conflict.  The execution, delivery and
performance by each of the Credit Parties of the Credit Documents to which they
are parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not (a) violate any provision of any law or any
governmental rule or regulation applicable to such Credit Party, any of the
Organizational Documents of such Credit Party, or any order, judgment or decree
of any court or other agency of government binding on such Credit Party;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any material contractual obligation of such
Credit Party (including, without limitation, the Senior Secured Credit Agreement
and the 21C Indentures); (c) result in or require the creation or imposition of
any Lien upon any of the properties or assets of such Credit Party (other than
any Liens

 

23

--------------------------------------------------------------------------------


 

created under any of the Credit Documents in favor of Collateral Agent, on
behalf of the Secured Parties); (d) result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties or (e) require any approval of stockholders, members or partners or
any approval or consent of any Person under any contractual obligation of such
Credit Party, except for such approvals or consents which will be obtained on or
before the Closing Date and disclosed in writing to Lenders and stockholder and
member consents to be obtained after the Closing Date and described on
Schedule 5.5.

 

4.4                               Governmental Consents.  The execution,
delivery and performance by each of the Credit Parties of the Credit Documents
to which they are parties and the consummation of the transactions contemplated
by the Credit Documents do not and will not require any registration with,
consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Collateral Agent for filing
and/or recordation, as of the Closing Date.

 

4.5                               Binding Obligation.  Each Credit Document has
been duly executed and delivered by each Credit Party that is a party thereto
and is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability (whether enforcement is sought
in equity or at law).

 

4.6                               Governmental Regulation.  Neither Holdings nor
any of its Subsidiaries is subject to regulation under the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  Neither Holdings nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

4.7                               Margin Stock.  Neither Holdings nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No part of the proceeds of the Term
Loans made to such Credit Party will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

4.8                               Solvency.  Borrower and its Subsidiaries on a
consolidated basis are and will be Solvent.

 

4.9                               Terrorism Laws and FCPA.

 

(a)                     None of the Credit Parties is in violation of any
Terrorism Law or engages in any transaction that evades or avoids or attempts to
violate any of the Terrorism Laws.

 

(b)                     None of the Credit Parties nor any of their Subsidiaries
is any of the following (each, a “Blocked Person”):  (i) a Person that is
prohibited pursuant to any of the OFAC Sanctions Programs, including a Person
named on OFAC’s list of Specially Designated Nationals and Blocked Persons;
(ii) a Person that is owned or controlled by, or that owns and controls any
Person described in (i) above; or (iii) a Person with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Terrorism Law.

 

24

--------------------------------------------------------------------------------


 

(c)                      None of the Credit Parties, nor any of their
Subsidiaries deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to any OFAC Sanctions
Programs.

 

(d)                     No part of the proceeds of the Term Loans will be used,
directly or indirectly, in furtherance of any offer, payment, promise to pay, or
authorization of the payment of money or anything else of value to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), or any
other anti-bribery law.  No Credit Party, nor any of its Subsidiaries nor any of
their respective officers, directors or employees, nor, to its knowledge, any of
its agents or representatives, has:  (i) directly or indirectly, made an
“unlawful payment” within the meaning of, and is not in any other way in
violation of, the FCPA or similar laws in any jurisdiction; (ii) used any
corporate funds for any unlawful contribution, gift, entertainment or unlawful
expense relating to political activity; (iii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; or (iv) paid any bribe, rebate, pay-off, influence payment,
kick-back or other unlawful payment.

 

4.10                        Security Interest in Collateral.  The provisions of
this Agreement and the other Credit Documents create legal and valid Liens on
all the Collateral in favor of Collateral Agent, for the benefit of Collateral
Agent and the Lenders, and such Liens constitute perfected and continuing Liens
on the Collateral, securing the Obligations, enforceable against the applicable
Credit Party and all third parties, and having priority over all other Liens on
the Collateral.

 

4.11                        Other Representations and Warranties.  Except as set
forth on Schedule 4.11, each of the representations and warranties contained in
the Senior Credit Agreement are true and correct in all respects on and as of
that Credit Date to the same extent as though made on and as of that date (or to
the extent such representations and warranties specifically relate to an earlier
date on and as of such earlier date).

 

4.12                        Senior Debt.  The Guaranties and the Guaranteed
Obligations constitute Senior Debt (as defined in the Subordinated Notes
Indenture) in the case of the Company (as defined in the Subordinated Notes
Indenture) and Guarantor Senior Debt, in the case of the Guarantors (as defined
in the Subordinated Notes Indenture).

 

4.13                        Historical Financial Statements.  The historical
financial statements delivered to the Administrative Agent pursuant to
Section 3.1(l) were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments.  As of the Closing Date, neither
Borrower nor any of its Subsidiaries has any contingent liability or liability
for taxes, long term lease or unusual forward or long term commitment that is
not reflected in such historical financial statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
and any of its Subsidiaries taken as a whole.

 

4.14                        No Material Adverse Change.  Except for financial
issues relating to the Company as specifically disclosed to the Lenders on or
prior to the Closing Date, since December 31, 2013, no event, circumstance or
change has occurred that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect.

 

25

--------------------------------------------------------------------------------


 

4.15                        Common Enterprise.  The successful operation and
condition of each of the Credit Parties is dependent on the continued successful
performance of the functions of the group of the Credit Parties as a whole and
the successful operation of each of the Credit Parties is dependent on the
successful performance and operation of each other Credit Party.  Each Credit
Party expects to derive benefit (and its board of directors or other governing
body has determined that it may reasonably be expected to derive benefit),
directly and indirectly, from (i) successful operations of each of the other
Credit Parties and (ii) the credit extended by the Lenders to the Borrower
hereunder, both in their separate capacities and as members of the group of
companies.  Each Credit Party has determined that execution, delivery, and
performance of this Agreement and any other Credit Documents to be executed by
such Credit Party is within its purpose, will be of direct and indirect benefit
to such Credit Party, and is in its best interest.

 

SECTION 5.             AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that so long as any Term Loan Commitment
is in effect and until payment in full of all Obligations (other than contingent
indemnification obligations that by their terms survive termination of the
Credit Documents), each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.

 

5.1                               Budget and Other Reports.

 

Borrower will deliver to Administrative Agent (which, in case of notices under
clause (d), will forward such notices to the Lenders) and, in the case of
clauses (a), (b) and (c), Houlihan Lokey, Inc., as advisor to the Lenders:

 

(a)                     Budget. On the last Business Day of each month, an
updated Budget for the subsequent 13-week period beginning the Business Day
following delivery of such updated Budget (which in each case must be
satisfactory to the Lenders in their reasonable discretion), and such updated
Budget shall, upon approval of the Lenders or Houlihan Lokey, Inc. (acting at
the direction of the Lenders), become the “Budget” for all purposes under this
Agreement.

 

(b)                     Variance Report.  With respect to each week, on the
third Business Day of such week, a variance report comparing the actual cash
receipts and disbursements of 21C and its domestic subsidiaries with the
projected receipts and disbursements set forth in the most recent Budget.

 

(c)                      Monthly Reports.  Within thirty (30) days after the end
of each month (including June 2014), the combined balance sheet of the operating
entities of Medical Developers, LLC as at the end of such month and the related
combined statements of income, and stockholders’ equity and year to date cash
flows of the operating entities of Medical Developers, LLC, all in reasonable
detail, together with any narrative report with respect thereto and any other
operating reports prepared by management for such period.

 

(d)                     Certain Notices.  With reasonable promptness, written
notice of (i) any change in the board of directors (or similar governing body)
of Holdings or Borrower, (ii) the occurrence of any Material Adverse Effect,
(iii) the receipt of the Equity Contribution, and (iv) the occurrence of an
Event of Default.

 

5.2                               Existence.  Each Credit Party will, and will
cause each of its Subsidiaries to, at all times preserve and keep in full force
and effect its existence and all rights and governmental authorizations,
qualifications, franchises, licenses and permits material to its business and to
conduct its business in each jurisdiction in which its business is conducted;
provided, no Credit Party other than the Borrower or any

 

26

--------------------------------------------------------------------------------


 

of their Subsidiaries shall be required to preserve any such existence, right or
governmental authorizations, qualifications, franchise, licenses and permits if
such Person has total assets of $25,000 or less and such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to Lenders.

 

5.3                               Subsidiaries.  In the event that any
Subsidiary or Affiliate of Holdings becomes an obligor under the Senior Credit
Agreement or the 21C Notes after the Closing Date, the Borrower shall cause such
Subsidiary or Affiliate to become a Guarantor hereunder by executing and
delivering to Administrative Agent a Counterpart Agreement or executing and
delivering a guarantee of the Obligations in form and substance satisfactory to
Administrative Agent.

 

5.4                               Use of Proceeds.  The proceeds of the Term
Loans will be used only for the purposes described in Section 2.3.  No part of
the proceeds of any Term Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any law, including Regulations T, U and
X of the Board of Governors of the Federal Reserve System.

 

5.5                               Post Closing Matters.  Borrower shall, and
shall cause each of the Credit Parties to, satisfy the requirements set forth on
Schedule 5.5 on or before the date specified for such requirement.

 

SECTION 6.             NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Term Loan Commitment
is in effect and until payment in full of all Obligations (other than contingent
indemnification obligations that by their terms survive termination of the
Credit Documents), such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

6.1                               Non-Ordinary Course Transactions.  Holdings
shall not, and shall not permit any of its Subsidiaries (other than the
Subsidiaries of 21C East Florida, LLC) to engage in any transaction (other than
in the ordinary course of business consistent with past practice in all material
respects) without the consent of the Lenders in their sole discretion.

 

6.2                               Amendments to Certain Agreements.  Except for
amendments or supplements necessary to effectuate the Restructuring (as defined
in the Recapitalization Agreement) or to enable Subsidiaries of Holdings to
become guarantors under the Senior Credit Agreement and the 21C Indentures to
the extent required by the Senor Credit Agreement and the 21C Indentures, no
Credit Party shall amend, modify or supplement or permit any amendments,
modifications or supplements to, or waivers of, the Senior Credit Agreement or
the 21C Indentures.

 

6.3                               Permitted Activities of Borrower.  Borrower
shall not (a) incur, directly or indirectly, any indebtedness or any other
obligation or liability whatsoever other than (i) the indebtedness and
obligations under this Agreement and the other Credit Documents to which it is a
party and (ii) taxes and other obligations incurred in the ordinary course
consistent with past practice; (b) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired by it other than the Liens
created under the Collateral Documents to which it is a party (other than Liens
for Taxes that are not overdue, or in the case of Tax Liens that are overdue, do
not exceed $50,000, are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves are maintained on the books of the
Borrower or its Subsidiaries); (c) engage in any business or activity or own any
assets other than (i) holding one hundred percent (100%) of the Capital Stock of
Medical Developers Cooperatief; and (ii) performing its obligations and
activities incidental thereto under the Credit Documents; (d) consolidate with
or merge with or into, or convey, transfer or lease all or substantially all its
assets to,

 

27

--------------------------------------------------------------------------------


 

any Person; (e) sell or otherwise dispose of any Capital Stock of any of its
Subsidiaries; (f) create or acquire any Subsidiary or make or own any investment
in any Person other than Medical Developers Cooperatief; or (g) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.

 

SECTION 7.             GUARANTY

 

7.1                               Guaranty of the Obligations.  Subject to the
provisions of Section 7.2, Guarantors jointly and severally hereby irrevocably
and unconditionally guaranty to Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment in full of all Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a)) (collectively, the “Guaranteed
Obligations”).

 

7.2                               Contribution by Guarantors.  All Guarantors
desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty.  Accordingly, in the event any payment or distribution is made on
any date by a Guarantor (a “Funding Guarantor”) under this Guaranty such that
its Aggregate Payments exceeds its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date.  “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor, to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by, (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed.  “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the Fair Share
Contribution Amount with respect to any Contributing Guarantor for purposes of
this Section 7.2, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor.  “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including in respect of this Section 7.2), minus
(2) the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2.  The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor.  The allocation among Contributing
Guarantors of their obligations as set forth in this Section 7.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder.  Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 7.2.

 

7.3                               Payment by Guarantors.  Subject to
Section 7.2, Guarantors hereby jointly and severally agree, in furtherance of
the foregoing and not in limitation of any other right which any Beneficiary may
have at law or in equity against any Guarantor by virtue hereof, that upon the
failure of any Borrower to pay any of the Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including

 

28

--------------------------------------------------------------------------------


 

amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)), Guarantors will upon
demand pay, or cause to be paid, in Cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for any Borrower’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against any Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

7.4                               Liability of Guarantors Absolute.  Each
Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations.  In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:

 

(a)                     this Guaranty is a guaranty of payment when due and not
of collectability.  This Guaranty is a primary obligation of each Guarantor and
not merely a contract of surety;

 

(b)                     Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between any Borrower and any Beneficiary with respect to the existence of such
Event of Default;

 

(c)                      the obligations of each Guarantor hereunder are
independent of the obligations of Borrower and the obligations of any other
guarantor (including any other Guarantor) of the obligations of Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
Guarantors and whether or not any Borrower is joined in any such action or
actions;

 

(d)                     payment by any Guarantor of a portion, but not all, of
the Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid; and without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 

(e)                      any Beneficiary, upon such terms as it deems
appropriate, without notice or demand and without affecting the validity or
enforceability hereof or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability hereunder, from time to
time may (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or

 

29

--------------------------------------------------------------------------------


 

manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent herewith and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against any Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents; and

 

(f)                       this Guaranty and the obligations of Guarantors
hereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Credit Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or
termination of the corporate structure or existence of Holdings or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set offs or counterclaims which any Borrower may allege or
assert against any Beneficiary in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and
(viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

7.5                               Waivers by Guarantors.  Each Guarantor hereby
waives, for the benefit of Beneficiaries: (a) any right to require any
Beneficiary, as a condition of payment or performance by such Guarantor, to
(i) proceed against any Borrower, any other guarantor (including any other
Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from any Borrower, any such other guarantor
or any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of any
Borrower or any other Person, or (iv) pursue any other remedy in the power of
any Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of any Borrower or any
other Guarantor including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more

 

30

--------------------------------------------------------------------------------


 

burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to any Borrower
and notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

7.6                               Guarantors’ Rights of Subrogation,
Contribution, etc.  Until the Guaranteed Obligations shall have been paid in
full (other than contingent indemnification obligations that by their terms
survive termination of the Credit Documents), each Guarantor hereby waives any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against any Borrower or any other Guarantor or any of its assets
in connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against any
Borrower with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against any Borrower, and (c) any benefit of, and any right
to participate in, any collateral or security now or hereafter held by any
Beneficiary.  In addition, until the Guaranteed Obligations (other than
contingent indemnification obligations that by their terms survive termination
of the Credit Documents) shall have been paid in full, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.2.  Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against any
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor.  If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations (other than contingent indemnification
obligations that by their terms survive termination of the Credit Documents)
shall not have been finally paid in full, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

7.7                               Subordination of Other Obligations.  Any
Indebtedness of the Borrower or any Guarantor now or hereafter held by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent

 

31

--------------------------------------------------------------------------------


 

for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations but without affecting, impairing or limiting in any
manner the liability of the Obligee Guarantor under any other provision hereof.

 

7.8                               Continuing Guaranty.  This Guaranty is a
continuing guaranty and shall remain in effect until all of the Guaranteed
Obligations (other than contingent indemnification obligations that by their
terms survive termination of the Credit Documents) shall have been paid in
full.  Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

 

7.9                               Authority of Guarantors or Borrower.  It is
not necessary for any Beneficiary to inquire into the capacity or powers of any
Guarantor or Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

 

7.10                        Financial Condition of Borrower.  Any Credit
Extension may be made to any Borrower or continued from time to time, without
notice to or authorization from any Guarantor regardless of the financial or
other condition of any Borrower at the time of any such grant or continuation. 
No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of any Borrower.  Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and their ability to perform its obligations under the
Credit Documents and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations.  Each
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of Borrower now known or hereafter known by any Beneficiary.

 

7.11                        Bankruptcy, etc.

 

(a)                     So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against any Borrower or
any other Guarantor or admit in writing or in any legal proceeding that it is
unable to pay its debts as they become due.  The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of any Borrower or any other Guarantor or by any defense which
any Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 

(b)                     Each Guarantor acknowledges and agrees that any interest
on any portion of the Guaranteed Obligations which accrues after the
commencement of any case or proceeding referred to in clause (a) above (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve the Borrower of any portion of such Guaranteed Obligations. 
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay
Administrative Agent,

 

32

--------------------------------------------------------------------------------


 

or allow the claim of Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.

 

(c)                      In the event that all or any portion of the Guaranteed
Obligations are paid by the Borrower, the obligations of Guarantors hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

 

SECTION 8.             EVENTS OF DEFAULT

 

8.1                               Events of Default.  If any one or more of the
following conditions or events shall occur:

 

(a)                     Failure to Make Payments When Due.  Failure by Borrower
to pay (i) when due the principal of any Term Loan whether at stated maturity,
by acceleration or otherwise; (ii) when due any installment of principal of any
Term Loan, by notice of voluntary prepayment or otherwise; or (iii) when due any
interest on any Term Loan or any fee or any other amount due hereunder.

 

(b)                     Default in Other Agreements.  (i) Failure of any Credit
Party or any of their respective Subsidiaries (other than the Subsidiaries of
21C East Florida, LLC) to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of indebtedness (other than
indebtedness referred to in Section 8.1(a)) in an individual principal amount of
$1,000,000 or more with an aggregate principal amount of $2,000,000 or more, in
each case beyond the grace period, if any, provided therefore; or (ii) breach or
default by any Credit Party or any of their respective Subsidiaries (other than
the Subsidiaries of 21C East Florida, LLC) with respect to any other material
term of (1) one or more items of indebtedness in the individual or aggregate
principal amounts referred to in clause (i) above, or (2) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of indebtedness,
in each case beyond the grace period, if any, provided therefore, if the effect
of such breach or default is to cause, or to permit the holder or holders of
that indebtedness (or a trustee on behalf of such holder or holders), to cause,
that indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) or to require the prepayment, redemption,
repurchase or defeasance of, or to cause any Credit Party or any of its
Subsidiaries (other than the Subsidiaries of 21C East Florida, LLC) to make any
offer to prepay, redeem, repurchase or defease such indebtedness, prior to its
stated maturity or the stated maturity of any underlying obligation, as the case
may be; or

 

(c)                      Breach of Certain Covenants.  Failure of any Credit
Party to perform or comply with any term or condition contained in
(i) Section 2.3, Section 5.2, Section 5.4, Section 5.5 or Section 6 or
(ii) Section 5.1 and, in the case of clause (ii), such failure to perform or
comply is not remedied or waived within 3 Business Days after the incurrence of
such failure; or

 

(d)                     Breach of Representations, etc.  Any representation,
warranty, certification or other statement made or deemed made by any Credit
Party in any Credit Document or in any statement or certificate at any time
given by any Credit Party or any of its Subsidiaries in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

 

(e)                      Other Defaults Under Credit Documents.  Any Credit
Party shall default in the performance of or compliance with any term contained
herein or any of the other Credit Documents, other than any such term referred
to in any other Section of this Section 8.1, and such default

 

33

--------------------------------------------------------------------------------


 

shall not have been remedied or waived within thirty (30) days after the earlier
to occur of (i) knowledge by an Authorized Officer of any Borrower of such
default or (ii) notice from the Administrative Agent to Borrower of such
default; or

 

(f)                       Involuntary Bankruptcy; Appointment of Receiver, etc. 
(i) A court of competent jurisdiction shall enter a decree or order for relief
in respect of Holdings or any of its Subsidiaries in an involuntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency,
reorganization, liquidation or similar law now or hereafter in effect, which
decree or order is not stayed; or any other similar relief shall be granted
under any applicable foreign or domestic federal or state law; or (ii) an
involuntary case shall be commenced against Holdings or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency,
reorganization, liquidation or similar law now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Holdings or any of its Subsidiaries, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of Holdings or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Holdings or any of its Subsidiaries, and any such event described in
this clause (ii) shall continue for sixty (60) days without having been
dismissed, bonded or discharged; or

 

(g)                      Voluntary Bankruptcy; Appointment of Receiver, etc. 
(i) Holdings or any of its Subsidiaries shall have an order for relief entered
with respect to it or shall commence a voluntary case under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency, reorganization,
liquidation or similar law now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or Holdings or any of
its Subsidiaries shall make any assignment for the benefit of creditors; or
(ii) the board of directors (or similar governing body) of Holdings or any of
its Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 8.1(f); or

 

(h)                     Claims, Judgments and Attachments.  (a) Any money
judgment, writ or warrant of attachment or similar process involving (i) in any
individual case an amount in excess of $500,000 or (ii) in the aggregate at any
time an amount in excess of $1,000,000 (in either case to the extent not fully
covered by insurance (less any deductible) as to which a solvent and
unaffiliated insurance company with a rating of “A-1” or better by A.M. Best has
acknowledged coverage) shall be entered or filed against Holdings or any of its
Subsidiaries or any of their respective assets or (b) Holdings or any of its
Subsidiaries shall enter into a settlement in respect of any actual or
threatened action, suit, investigation, litigation or proceeding or other
regulatory or legal development involving (i) in any individual case an amount
in excess of $500,000 or (ii) in the aggregate at any time an amount in excess
of $1,000,000; or

 

(i)                         Dissolution.  Any order, judgment or decree shall be
entered against any Credit Party decreeing the dissolution or split up of such
Credit Party and such order shall remain undischarged or unstayed for a period
in excess of thirty (30) consecutive days; or

 

(j)                        Guaranties, Collateral Documents and other Credit
Documents.  At any time after the execution and delivery thereof, (i) the
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than in accordance with its
terms) or shall be declared to be null and void or any Guarantor shall repudiate
its obligations thereunder, (ii) this Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a

 

34

--------------------------------------------------------------------------------


 

release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared null and void, or Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control, or
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party; or

 

(k)                     Certain Contracts.  Any party thereto shall default in
the performance of any of its obligations under the Recapitalization Agreement,
the Senior Credit Agreement or the 21C Indentures (after giving effect to any
applicable grace period in the Recapitalization Agreement, the Senior Credit
Agreement or the 21C Indentures, as applicable), or any terms of the Senior
Credit Agreement shall be modified, amended, or waived (except as permitted by
Section 6.2).

 

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, upon notice to Borrower by the Administrative Agent
(which may be given at its election or at the direction of the Requisite
Lenders) with respect to any of all of the following, (A) the Commitments shall
terminate, (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Term Loans, and (II) all
other Obligations; and (C) Administrative Agent may cause Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents.

 

SECTION 9.             AGENTS

 

9.1                               Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent and Collateral Agent as the
agents of such Lender under this Agreement and the other Credit Documents, and
each such Lender irrevocably authorizes each of the Administrative Agent and
Collateral Agent, in such capacities, to take such actions on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent or the Collateral Agent, as the case may be, by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary elsewhere in this Agreement or any other Credit Document, the
Administrative Agent and the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent or the Collateral Agent.

 

9.2                               Delegation of Duties.  The Administrative
Agent and the Collateral Agent may execute any of their respective duties under
this Agreement and the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Each of the Administrative Agent and the
Collateral Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys in-fact selected by it with reasonable care.

 

9.3                               Exculpatory Provisions.  Neither any Agent nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Credit Document (except to the extent that any of
the foregoing are found by a final and nonappealable decision

 

35

--------------------------------------------------------------------------------


 

of a court of competent jurisdiction to have resulted from its or such Person’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by the Borrower or any officer thereof contained in this Agreement or any
other Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by any Agent under or in connection
with, this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of the Borrower a party thereto to
perform its obligations hereunder or thereunder.  The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of the Borrower or any other obligor under the Credit Documents.

 

9.4                               Reliance by Administrative Agent and
Collateral Agent.  The Administrative Agent and the Collateral Agent shall each
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent or the
Collateral Agent, as the case may be.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent in accordance with Section 10.6.  The
Administrative Agent and the Collateral Agent shall each be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Requisite Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  Each of the
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Credit Documents in accordance with a request of the Requisite Lenders
(or, if so specified by this Agreement, all Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Term Loans.

 

9.5                               Notice of Default.  Neither the Administrative
Agent nor the Collateral Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless the Administrative
Agent has received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Lenders and the Collateral Agent.  The Administrative Agent and the
Collateral Agent shall each take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Requisite Lenders (or,
if so specified by this Agreement, all Lenders); provided that unless and until
the Administrative Agent or the Collateral Agent, as the case may be, shall have
received such directions, the Administrative Agent and the Collateral Agent each
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

 

9.6                               Non-Reliance on Agents and Other Lenders. 
Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by any Agent to any
Lender.  Each Lender represents to the Agents that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents

 

36

--------------------------------------------------------------------------------


 

and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to
extend credit hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Credit Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent and the Collateral Agent hereunder or under any other
Credit Document, the Administrative Agent and the Collateral Agent, as the case
may be, shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of the
Borrower that may come into the possession of the Administrative Agent, the
Collateral Agent or any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates.

 

9.7                               Indemnification.  The Lenders agree to
indemnify each Agent, its officers, directors, employees, agents,
attorneys-in-fact, and affiliates (collectively, the “Agent Indemnified
Parties”) in their capacity as such (to the extent not timely reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to each Lender’s respective ratio (expressed as a percentage) of the
sum of such Lender’s unpaid principal amount of such Lender’s Term Loans at such
time to the sum of all Lenders’ unpaid principal amount of the Loans on the date
on which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Term Loans shall have been paid in full, ratably in accordance with each
Lender’s respective ratio (expressed as a percentage) of the sum of such
Lender’s unpaid principal amount of such Lender’s Term Loans immediately prior
to such repayment, to the sum of all Lenders’ unpaid principal amount of the
Term Loans at such time), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnified Party in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Credit Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnified Party under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnified Party’s gross negligence or willful misconduct.  The agreements in
this Section shall survive the payment of the Term Loans and all other amounts
payable hereunder.

 

9.8                               Agent in Its Individual Capacity.  Each Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrower as though such Agent were not an
Agent.

 

9.9                               Successor Administrative Agent or Collateral
Agent.  The Administrative Agent or Collateral Agent may resign as
Administrative Agent or Collateral Agent, as the case may be, upon 30 days’
notice to the Lenders and the Borrower.  If the Administrative Agent or the
Collateral Agent shall resign as Administrative Agent or Collateral Agent, as
the case may be, under this Agreement and the other Credit Documents, then the
Requisite Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the

 

37

--------------------------------------------------------------------------------


 

Administrative Agent or Collateral Agent, as the case may be, and the term
“Administrative Agent” or “Collateral Agent”, as the case may be, means such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s, as the case may be, rights, powers
and duties as Administrative Agent or Collateral Agent, as the case may be,
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or Collateral Agent, as the case may be, or any
of the parties to this Agreement or any holders of the Term Loans.  If no
successor agent has accepted appointment as Administrative Agent or Collateral
Agent by the date that is 30 days following a retiring Administrative Agent’s or
Collateral Agent’s, as the case may be, notice of resignation, the retiring
Administrative Agent’s or Collateral Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent or Collateral Agent, as the case may be,
hereunder until such time, if any, as the Requisite Lenders and the Borrower, as
applicable, appoint a successor Agent as provided for above.  After any retiring
Administrative Agent’s or Collateral Agent’s resignation as Administrative Agent
or Collateral Agent, as the case may be, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent or Collateral Agent, as the case may be, under this
Agreement and the other Credit Documents.  Notwithstanding the foregoing, the
retiring Collateral Agent shall continue to hold the Collateral (at the Lenders’
expense) created by the Credit Documents for the benefit of the Lenders until
the successor Collateral Agent has been effectively appointed pursuant to this
paragraph.

 

9.10                        Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower for all
amounts paid, directly or indirectly, by the Administrative Agent as Taxes or
otherwise, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses, whether or not such tax was correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.

 

SECTION 10.      MISCELLANEOUS

 

10.1                        Notices.  Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given to a Credit Party or an Agent, shall be sent to such Person’s address as
set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing.  Each notice hereunder shall be in
writing and may be personally served, emailed or sent by facsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent.

 

10.2                        Expenses.  Whether or not the transactions
contemplated hereby shall be consummated, the Borrower agrees to pay promptly,
and in any event within three (3) Business Days after written demand therefore,
(a) all the actual and reasonable costs and expenses of Administrative Agent and
the

 

38

--------------------------------------------------------------------------------


 

Lenders in the preparation of the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (b) all the costs of furnishing all
opinions by counsel for the Borrower and the other Credit Parties; (c) the
reasonable fees, expenses and disbursements of counsel to Agents and Lenders in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Borrower
(including the costs and expenses of Paul, Weiss, Rifkind, Wharton & Garrison,
LLP, counsel to the Lenders); (d) all the actual costs and expenses of creating
and perfecting Liens in favor of Collateral Agent, for the benefit of Secured
Parties pursuant hereto, including filing and recording fees, search fees, and
fees, expenses and disbursements of counsel to each Agent and of counsel
providing any opinions that any Agent or Requisite Lenders may request in
respect of the Collateral or the Liens created pursuant to the Credit Documents;
(e) all the actual reasonable costs and fees, expenses and disbursements of one
firm of any auditors, accountants or consultants; (f) all the actual costs and
expenses (including the reasonable fees, expenses and disbursements of counsel,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and costs and expenses incurred by each Agent in connection with
the negotiation, preparation, execution and administration of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (h) after the occurrence of a
Default or an Event of Default, all costs and expenses, including attorneys’
fees of one counsel for each of the Administrative Agent and Lenders and
appropriate local counsel and costs of settlement, incurred by any Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Credit Party hereunder or under the other Credit Documents by reason of such
Default or Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.

 

10.3                        Indemnity.

 

(a)                     In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless, each Agent and Lender,
their Affiliates and their respective officers, partners, directors, trustees,
employees, representatives and agents of each Agent and each Lender (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH AGENT; provided, no Credit
Party shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a court of competent jurisdiction in a final, nonappealable order.  To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

(b)                     To the extent permitted by applicable law, no Credit
Party shall assert, and each Credit Party hereby waives, any claim against
Lenders, Agents and their respective Affiliates, directors, employees, attorneys
or agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated

 

39

--------------------------------------------------------------------------------


 

hereby or thereby, any Term Loan or the use of the proceeds thereof or any act
or omission or event occurring in connection therewith, and each Credit Party
hereby waives, releases and agrees not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

10.4                        Set Off.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of any Event of Default each Lender and its respective
Affiliates is hereby authorized by Borrower at any time or from time to time
subject to the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Credit Party or to any
other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits and any other indebtedness at any time held or owing by such Lender to
or for the credit or the account of Borrower (in whatever currency) against and
on account of the obligations and liabilities of Borrower to such Lender
hereunder and under the other Credit Documents, including all claims of any
nature or description arising out of or connected hereto, or with any other
Credit Document, irrespective of whether or not (a) such Lender shall have made
any demand hereunder, (b) the principal of or the interest on the Term Loans or
any other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured or (c) such obligation or liability is owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligation or such Indebtedness.

 

10.5                        Amendments and Waivers.

 

(a)                     Requisite Lenders’ Consent.  Subject to
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of (i) in the case of this Agreement, Administrative Agent and the
Requisite Lenders or (ii) in the case of any other Credit Document,
Administrative Agent and, if party thereto, Collateral Agent, with the consent
of the Requisite Lenders.

 

(b)                     Affected Lenders’ Consent.  Without the written consent
of each Lender that would be affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

 

(i)                                          extend the scheduled final maturity
of any Term Loan or Term Loan Note of such Lender;

 

(ii)                                       reduce the rate of interest on any
Term Loan of such Lender or any fee payable hereunder;

 

(iii)                                    extend the time for payment of any such
interest or fees to such Lender;

 

(iv)                                   reduce the principal amount of any Term
Loan of such Lender;

 

(v)                                      amend, modify, terminate or waive any
provision of this Section 10.5(b) or Section 10.5(c);

 

(vi)                                   amend the definition of “Requisite
Lenders” or “Pro Rata Share”;

 

40

--------------------------------------------------------------------------------


 

(vii)                                release all or substantially all of the
Collateral or all or substantially all of the Guarantors from the Guaranty
except as expressly provided in the Credit Documents;

 

(viii)                             consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under any Credit Document; or

 

(ix)                                   extend the Term Loan Commitment of such
Lender.

 

(x)                                      amend, modify, terminate or waive any
provision of Section 4.12; or

 

(xi)                                   amend, modify, terminate or waive any
provision of this Agreement that has the effect of subordinating the payment of
any Obligation to any other indebtedness or subordinating any Collateral.

 

(c)                      Other Consents.  No amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by any Credit Party therefrom, shall amend, modify, terminate or
waive any provision of Section 9 as the same applies to any Agent, or any other
provision hereof as the same applies to the rights or obligations of any Agent,
in each case without the consent of such Agent.

 

(d)                     Execution of Amendments, etc.  Administrative Agent may,
but shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.

 

10.6                        Successors and Assigns; Participations.

 

(a)                     Generally.  This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of Lenders.  No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders (and any attempted assignment or transfer by any Credit Party
without such consent shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, Affiliates of each of the
Agents and Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                     Register.  The Borrower, Administrative Agent and
Lenders shall deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the corresponding Term Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Term Loan shall be
effective, in each case, unless and until an Assignment Agreement effecting the
assignment or transfer thereof shall have been delivered to and accepted by
Administrative Agent and recorded in the Register as provided in
Section 10.6(e).  Prior to such recordation, all amounts owed with respect to
the applicable Term Loan shall be owed to the Lender listed in the Register as
the owner thereof, and any request, authority or consent of any Person who, at
the time of making such request or giving such authority or consent, is listed
in the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Term Loans.  Solely for the
purposes of

 

41

--------------------------------------------------------------------------------


 

maintaining the Register and for tax purposes only Administrative Agent shall be
deemed to be acting on behalf of the Credit Parties.

 

(c)                      Right to Assign.  Each Lender shall have the right at
any time to sell, assign or transfer all or a portion of its rights and
obligations under this Agreement, including all or a portion of its Term Loans
owing to it, Commitments or other Obligations:

 

(i)      to any Person meeting the criteria of clause (a) of the definition of
the term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; or

 

(ii)   to any Person otherwise constituting an Eligible Assignee; provided, each
such assignment pursuant to this Section 10.6(c)(ii) shall be in an aggregate
amount of not less than $1,000,000 (or such lesser amount as may be agreed to by
Borrower and Administrative Agent or as shall constitute the aggregate amount of
the Term Loans of the assigning Lender), provided that the foregoing minimum
assignment amounts shall not apply (x) to any assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or a Related Fund of the
assignor or (y) if any Event of Default shall have occurred and is continuing.

 

(d)                     Mechanics.  The assigning Lender and the assignee
thereof shall execute and deliver to Administrative Agent an Assignment
Agreement, together with (i) such forms, certificates or other evidence, if any,
with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to
Administrative Agent pursuant to Section 2.13(e), and (ii) the assignment fees
specified in the Assignment Agreement.

 

(e)                      Notice of Assignment.  Upon its receipt and acceptance
of a duly executed and completed Assignment Agreement, any forms, certificates
or other evidence required by this Agreement in connection therewith,
Administrative Agent shall record the information contained in such Assignment
Agreement in the Register, shall give prompt notice thereof to Borrower and
shall maintain a copy of such Assignment Agreement.

 

(f)                       Representations and Warranties of Assignee.  Each
Lender, upon execution and delivery hereof or upon executing and delivering an
Assignment Agreement, as the case may be, represents and warrants as of the
Closing Date or as of the applicable Effective Date (as defined in the
applicable Assignment Agreement) that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Term Loans, as the case may be; and (iii) it will
make or invest in its Term Loans for its own account in the ordinary course of
its business and without a view to distribution of such Term Loans within the
meaning of the Securities Act or the Exchange Act or other federal securities
laws (it being understood that, subject to the provisions of this Section 10.6,
the disposition of such Term Loans or any interests therein shall at all times
remain within its exclusive control).

 

(g)                      Effect of Assignment.  Subject to the terms and
conditions of this Section 10.6, as of the “Effective Date” specified in the
applicable Assignment Agreement: (i) the assignee thereunder shall have the
rights and obligations of a “Lender” hereunder to the extent such rights and
obligations hereunder have been assigned to it pursuant to such Assignment
Agreement and shall thereafter be a party hereto and a “Lender” for all purposes
hereof; (ii) the assigning Lender thereunder shall, to the extent that rights
and obligations hereunder have been assigned thereby pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.9) and be released from its obligations
hereunder (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto; provided, anything contained in
any of the Credit

 

42

--------------------------------------------------------------------------------


 

Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder) and (iii) if any such assignment occurs after the
issuance of any Term Loan Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Term Loan Notes to Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver new Term Loan
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect
outstanding Term Loans of the assignee and/or the assigning Lender.

 

(h)                     Participations.  Each Lender shall have the right at any
time to sell one or more participations to any Person (other than Holdings, any
of its Subsidiaries or any of its Affiliates) in all or any part of its Term
Loans or in any other Obligation.  The holder of any such participation (a
“Participant”), other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Term Loan or
Term Loan Note in which such Participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except any amendment to
the definition of “Default Rate” or in connection with a waiver of applicability
of any post default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the Participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Term Loan shall be permitted without
the consent of any Participant if the Participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement, or
(iii) release all or substantially all of the Collateral under the Collateral
Documents or all or substantially all of the Guarantors from the Guaranty (in
each case, except as expressly provided in the Credit Documents) supporting the
Term Loans hereunder in which such Participant is participating.  The Borrower
agree that each Participant shall be entitled, through the participating Lender,
to the benefits of Sections 2.12 and 2.13 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (c) of
this Section; provided, (i) a Participant shall not be entitled to receive any
greater payment under Section 2.12 or 2.13 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with Borrower’s prior written consent or such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation, and (ii) a Participant shall not be entitled to
the benefits of Section 2.13 unless Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.13 as though it were a Lender.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.4 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.11 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register in the United States on which it enters the name and address
of each participant and the principal amounts (and stated interest) of each
participant’s interest in the Term Loans or other obligations under the Credit
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any commitments, loans, letters of credit or other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

43

--------------------------------------------------------------------------------


 

(i)                         Certain Other Assignments.  In addition to any other
assignment permitted pursuant to this Section 10.6, any Lender may assign,
pledge and/or grant a security interest in, all or any portion of its Term
Loans, the other Obligations owed by or to such Lender, and its Term Loan Notes,
if any, to secure obligations of such Lender including any Federal Reserve Bank
as collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any operating circular issued by such Federal Reserve
Bank; provided, no Lender, as between the Borrower and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided further, in no event shall the applicable Federal
Reserve Bank, pledgee or trustee be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.

 

10.7                        Independence of Covenants.  All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

 

10.8                        Survival of Representations, Warranties and
Agreements.  All representations, warranties and agreements made herein shall
survive the execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Sections 2.12, 2.13, 10.2, and
10.3 and the agreements of Lenders set forth in Section 2.11 shall survive the
payment of the Term Loans and the termination hereof.

 

10.9                        No Waiver; Remedies Cumulative.  No failure or delay
on the part of any Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege.  The rights, powers and remedies given to each Agent and
each Lender hereby are cumulative and shall be in addition to and independent of
all rights, powers and remedies existing by virtue of any statute or rule of law
or in any of the other Credit Documents.  Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

 

10.10                 Marshalling; Payments Set Aside.  Neither any Agent nor
any Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

10.11                 Severability.  In case any provision in or obligation
hereunder or any Term Loan Note or other Credit Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

44

--------------------------------------------------------------------------------


 

10.12                 Obligations Several; Independent Nature of Lenders’
Rights.  The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Term Loan Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Credit Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.

 

10.13                 Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

10.14                 APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

10.15                 CONSENT TO JURISDICTION.

 

(a)                     ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY CREDIT
PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF
THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (ii) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1 ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(iv) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

 

(b)                     EACH CREDIT PARTY HEREBY AGREES THAT PROCESS MAY BE
SERVED ON IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES
PERTAINING TO IT AS SPECIFIED IN SECTION 10.1 OR ON CT CORPORATION SYSTEM,
LOCATED AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AND HEREBY APPOINTS C T
CORPORATION SYSTEM AS ITS AGENT TO RECEIVE AND FORWARD SUCH SERVICE OF PROCESS. 
ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE EFFECTIVE AGAINST ANY CREDIT PARTY IF GIVEN BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH
REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.  IN THE
EVENT C T CORPORATION SYSTEM SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS
AFORESAID AND IF ANY CREDIT PARTY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY,
SUCH CREDIT PARTY SHALL

 

45

--------------------------------------------------------------------------------


 

PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR SERVICE
OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS SECTION 10.16 ABOVE, AND
ACCEPTABLE TO ADMINISTRATIVE AGENT, AS EACH CREDIT PARTY’S AUTHORIZED AGENT TO
RECEIVE AND FORWARD ON EACH CREDIT PARTY’S BEHALF SERVICE OF ANY AND ALL PROCESS
WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.

 

10.16                 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. 
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. 
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

10.17                 Confidentiality.  Each Lender shall hold all non-public
information regarding the Borrower and its Subsidiaries and their businesses
clearly identified as such by Borrower and obtained by such Lender pursuant to
the requirements hereof in accordance with such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by the Borrower that, in any event, a Lender may make (i) disclosures of
such information to Affiliates of such Lender and to their directors, officers,
employees, agents and advisors (and to other persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.17),
(ii) disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Term
Loans, commitments or any participations therein, (iii) disclosures to any
Lender’s financing sources, provided that prior to any disclosure, such
financing source is informed of the confidential nature of the information,
(iv) disclosure of information which (A) becomes publicly available other than
as a result of a breach of this Section 10.17 or (B) becomes available to
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower, and (v) disclosures required or requested by any
governmental agency or representative thereof or by the NAIC or pursuant to
legal or judicial process; provided, unless specifically prohibited by
applicable law or court order, each Lender shall make

 

46

--------------------------------------------------------------------------------


 

reasonable efforts to notify Borrower of any request by any governmental agency
or representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information.

 

10.18                 Usury Savings Clause.  Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under applicable law shall not exceed the
Highest Lawful Rate.  If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Term Loans made hereunder shall bear
interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect.  In addition, if when the Term Loans made hereunder are repaid in
full the total interest due hereunder (taking into account the increase provided
for above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, the Borrower shall
pay to Administrative Agent an amount equal to the difference between the amount
of interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of Lenders and the Borrower to conform strictly
to any applicable usury laws.  Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Term Loans made hereunder or be refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the Highest Lawful Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest, throughout the contemplated term of the Obligations
hereunder.

 

10.19                 Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.

 

10.20                 Effectiveness.  This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by Borrower and Administrative Agent of written or telephonic notification of
such execution and authorization of delivery thereof.  Delivery of an executed
counterpart to this Agreement by telecopy transmission (or other electronic
transmission pursuant to procedures approved by the Administrative Agent) shall
be as effective as delivery of a manually signed original.

 

10.21                 Patriot Act.  Each Lender and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

 

10.22                 Entire Agreement.  This Agreement and the other Credit
Documents represent the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements among the
parties.

 

47

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

MEDICAL DEVELOPERS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[OTHER CREDIT PARTIES]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------